       Case 2:18-cv-02347-MTL Document 72 Filed 10/28/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Johnny Wheatcroft, et al.,                      No. CV-18-02347-PHX-MTL
10                  Plaintiffs,                      ORDER
11   v.
12   City of Glendale, et al.,
13                  Defendants.
14
15          Defendants have filed a Motion to Withdraw and Seal Dkt. 68 and Substitute
16   Defendants’ Notice of Service of Supplemental Mandatory Initial Discovery Responses.

17   (Doc. 70.)
18          IT IS ORDERED that the motion (Doc. 70) is granted to the extent that Doc. 68

19   is stricken and sealed.

20          IT IS FURTHER ORDERED that by no later than 5:00 p.m. on October 29, 2019,
21   Defendants must file the document intended to replace Doc. 68 (Exhibit 1 to Doc. 70).
22          Dated this 28th day of October, 2019.

23
24
25
26
27
28
